UNITED STATES DISTRICT COURT
FOR THE DISTRlCT OF COLUMBIA

ABDULLAH OMAR AL HAJJI,
Petiti0ner,
v. Civil Case No. 05-429 (RJL)

BARACK OBAMA, et al.,

Respondents.

§ \./€\p/S&/S\/S\/

MEMORANDUM ORDER
(February  201()) [# 263]

Before the Court is petitioner`s l\/lotion for Leave to Proceed on Appeal In
Forma Pauperz's. The Order which petitioner seeks to appeal in forma pauperis
("IFP") is the Court’s dismissal of his habeas petition on November 23, 2009. In
accordance with Federal Rule of Appellate Procedure 24(a)(2),l the petitioner’s
motion, for the following reasons, must be DENIED.

A motion to proceed on appeal IFP must be denied if the appeal "is not
taken in good faith." 28 U.S.C. § l9l5(a)(3). An appeal is "not taken in good
faith” if`it fails to present any issue that is not "plainly frivolous." See Woolen v.
Dz`slrz`ct ofColun/zbz'a Metrc)po/z'ran Po[z'ce Depa)'tmenz‘, 129 F.3d 206, 207 (D.C.

cir. 1997).

' "If the district court denies the motion [t`or leave to proceed in Forrna Pauperis], it must
state its reasons in writing." Fed. R. App. P. 24(a)(2).

In this case_, petitioner has failed to present any non-frivolous issues for
appeal. Petitioner is a former detainee at the United States Naval Base at
Guantanamo Bay, Cuba, who sought to keep his habeas petition alive despite his
transfer out of the custody of the United States. ln holding that his petition was
mooted by his transfer to Tunisia. the Court noted that its ruling was compelled by
the obvious practical obstacles to any redress of petitioner’s claims. (See Mem.
Order [# 255].) l\/loreover, the Court cited to authority from our Circuit and the
Supreme Court which clearly foreclosed all of petitioner’s arguments as to why his
petition should not be dismissed as moot. (ld.) Thus. the Court concludes that
petitioner’s appeal is not in good faith because it fails to present any non-frivolous
issue. Accordingly, petitioner’s motion must be DENIED. See Sills v. Bureau of
Prz`sons, 761 F.Zd 792, 795 (D.C. Cir. 1985).

For these reasons, it is hereby

ORDERED that petitioner’s l\/Iotion to Proceed on Appeal In Forma
Pauperz's [# 263] is DF.NIED.

SO ORDERED.

l .
RICHARD i§LVEoN
United States District Judge